Citation Nr: 1031801	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 15, 2004, 
for the award of service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1968 to August 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which granted service connection for paranoid schizophrenia, 
effective January 15, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As set forth above, in a December 2006 rating decision, the RO 
granted service connection for paranoid schizophrenia, effective 
January 15, 2004.  In January 2007, the appellant indicated 
disagreement with the effective date assigned by the RO.  

Although the RO issued a separate rating decision in June 2007 
addressing the issue of entitlement to an earlier effective date, 
the record currently before the Board contains no indication that 
the RO has provided the appellant with a Statement of the Case 
addressing the issue of entitlement to an earlier effective date 
for the award of service connection for paranoid schizophrenia.  
The failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999) (holding that where a claimant has submitted a notice of 
disagreement, but a Statement of the Case has not yet been 
issued, a remand to the RO is necessary); see also Grantham v. 
Brown, 111 F.3d 1156 (Fed. Cir. 1997) (holding that following an 
award of service connection, a separate notice of disagreement 
must be filed to initiate appellate review of "downstream" 
elements such as the effective date assigned); Rudd v. Nicholson, 
20 Vet. App. 296, 299 (2006) (holding that a claimant may not 
bring a "freestanding claim" for an earlier effective date).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case 
to the appellant and her representative 
addressing the issue of entitlement to an 
effective date earlier than January 15, 
2004, for the award of service connection 
for paranoid schizophrenia.  The Statement 
of the Case should include all relevant law 
and regulations pertaining to the claim.  
The appellant must be advised of the time 
limit in which she may file a substantive 
appeal, if she so desires.  38 C.F.R. § 
20.302(b) (2009).  This issue should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


